DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 05/16/2022.
Claims 1 and 13 have been amended.
Claims 2-4, 6, and 7 have been cancelled. 
Claims 1, 5, 8-16 are currently pending and have been examined.

Response to Arguments

Applicant's arguments filed 05/16/2022 regarding 35 U.S.C. § 101 have been fully considered but they are not persuasive. 

The applicant argues the 101 rejections starting on page 10 of the response.

Applicant argues that the currently amended claims recite a “practical application of the order execution server for stock trading that includes training of learning models that are significantly more than the judicial exception, under Step 2A of the Alice/Mayo Test, and/or are practical applications of the judicial exception.” (Response at 11).  Applicant further argues “Claim 1 not only includes that the reinforcement learning environment is a virtual simulation model of a stock market environment, but also an order execution strategy deriving unit configured to derive the actual order execution strategy for the at least one item during the current period of time based on the trading data and the subsidiary prediction value generated by the subsidiary prediction value generation unit by inputting the trading data and the subsidiary prediction value into the second learning-based deep learning model.” (Id. at 12).
Examiner respectfully disagrees.  The argued elements appear to represent fundamental economic practice.  Specifically, deriving the actual order execution strategy from trading data, and a subsidiary prediction value represents fundamental economic practice as it is deriving an order execution strategy.  The further argued improvement of reducing slippage costs of the order execution strategy is also an improvement to the abstract idea and therefore not an improvement to technology.     
Applicant further argues that “since the second-deep learning model does not generate the subsidiary prediction value, since the subsidiary prediction value is generated in advance, the network including the order execution strategy deriving unit requires less processing power and memory and has a smaller network size, but has the speed to respond to changes in market conditions.”
Examiner respectfully disagrees. The argued improvements to requiring less possessing power and memory are not persuasive as they themselves are a desired result of the claim and not themselves an improvement to technology or significantly more.

Applicant argument continues by arguing that the claims are drawn to solving a network centric problem with a solution rooted on network technology. However, applicant argues that the claim result in greater network efficiency, this is a desired result and not an improvement to technology.

Applicant then argues example 41.  Specifically applicant argues that the “combination of features of Claim 1 use the mathematical calculations in a specific manner to sufficiently limit the use of the mathematical concepts to the practical application in a deep learning model environment in a computer network that includes a virtual simulation model of a stock market environment and includes the order execution server for stock trading and that uses the subsidiary prediction value generated by the pre-trained first deep learning model to derive the order execution strategy by inputting the trading data and the subsidiary prediction value into the pre-trained second deep learning model.” (Id. at 14).   

Examiner respectfully disagrees. The present claim provides an improvement to fundamental economic practice as the present claims are drawn deriving and executing an order execution strategy as opposed to example 41’s ability for ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted.  Therefore example 41 does not apply to the present claims.  

For the reasons stated above the 101 argument is unpersuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5, 8-16  are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 13 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.
Claim 13 recites the limitations of:
A method for performing stock trading through an order execution server, the method comprising:
receiving order data on at least one item transmitted from a user device;
collecting trading data on the at least one item;
generating, by the order execution server, a first reinforcement learning-based deep learning model that includes two or more first model actors that are neural networks that determine a first action policy of a first reinforcement learning agent and a first model critic that is a neural network that estimates an action value of the first reinforcement learning agent;
training, by the order execution server, the reinforcement learning-based deep learning model on training data and validation data until a validation loss value between the training data and validation data stops decreasing to derive an order execution strategy for the at least one item based on the trading data; 
generating a first supervised learning-based deep learning model that derives a subsidiary prediction value by inputting the trading data;
generating, by the order execution server, a second learning-based deep learning model that includes two or more second model actors that are neural networks that determine a second action policy of a second reinforcement learning agent and a second model critic that is a neural network that estimates an action value of the second reinforcement learning agent;
training, by the order execution server, the second learning-based deep learning model in a reinforced learning environment on the trading data for the at least one item to derive the order execution strategy for the at least one item based on the trading data to reduce slippage cost and order execution cost, wherein the reinforcement learning environment is a virtual simulation model of a stock market environment;
wherein the two or more actors include:
a first actor configured to determine an order volume of the at least one item;
a second actor configured to determine an order cancellation volume of the at least one item, and
a third actor configured to determine a final order volume of the at least one item based on the order volume determined by the first actor and the order cancellation volume determined by the second actor;
generating the subsidiary prediction value by inputting the trading data into the first supervised learning-based deep learning model; and
performing, by the order execution server, order execution for the at least one item during a current period of time by using order information including an actual order execution strategy, 
wherein the performing order execution comprises:
deriving the actual order execution strategy for the at least one item during the current period of time based on the trading data and the subsidiary prediction value generated by the first supervised learning-based deep learning model by inputting the trading data and the subsidiary prediction value into the second learning-based deep learning model, and
instructing order execution for the at least one item during the current period of time by transmitting the order information including the order execution strategy to a stock trading management server.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 13 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
	
This judicial exception is not integrated into a practical application. In particular, the claims only recite an execution server. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the claims recite the additional elements of “generating a reinforcement learning-based deep learning model including two or more actors which are neural networks that determine an action policy of a reinforcement learning agent and a critic which is a neural network that estimates an action value of the reinforcement learning agent;” and “generating a supervised learning-based deep learning model that derives a subsidiary prediction value by inputting the trading data;”  are recited at a high level of generality and do not integrate the abstract idea into a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, and 13 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [00138] – [00139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components. Furthermore, the claims recite the additional elements of “generating a reinforcement learning-based deep learning model including two or more actors which are neural networks that determine an action policy of a reinforcement learning agent and a critic which is a neural network that estimates an action value of the reinforcement learning agent;” and “generating a supervised learning-based deep learning model that derives a subsidiary prediction value by inputting the trading data;”  The additional elements are recited at a high level of generality and do not amount to significantly more.  Thus claims 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 5, 8-12, and 14-16 further define the abstract idea that is present in their respective independent claims 1, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 5, 8-12, and 14 - 16 are directed to an abstract idea.  Thus, the claims 1, 5, and 8-16 are not patent-eligible.

Prior art Rejection
After search and consideration, the prior art rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693       
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693